DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office Action is in response to the remarks and amendments filed on 7/26/2021.  The objections to the claims have been withdrawn. The 35 USC 112 rejections have been withdrawn. Claims 1, 3-12 remain pending for consideration on the merits.  
Allowable Subject Matter
Claims 1, 3-12 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the subject matter which is considered to distinguish from the closest prior art of record, Moller et al (US 200402555990). The prior art of record teaches a method of cooling particulate material (meat, tissue, vegetable, fruit, paragraph 0001), comprising feeding (8b) liquid nitrogen (liquefied nitrogen, paragraph 0030) into the downstream cavity (interior of 7) of a nozzle body (7) in contrast to the claimed features of feeding liquid nitrogen into the downstream cavity of a nozzle body which comprises a cavity that is separated by a feed plate in the cavity into an upstream cavity and a downstream cavity, wherein the feed plate is perpendicular to the central longitudinal axis of the cavity, wherein the liquid nitrogen is fed into the downstream cavity through a feed tube that passes through the upstream cavity and the feed plate, and the feed plate comprises one or more holes passing through it in addition to the feed tube.
Therefore, it would not be obvious to modify the technique of the prior art structures to have the apparatus as claimed without improper hindsight and independent claims 1 and 5 with dependent claims therefrom are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763